DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homer (2016/0115815).
Homer discloses a leakage flow control system for a steam turbine, the leakage flow control system comprising: a flow runner 20 with a tip shroud 22 (Figs. 1, 3); a diaphragm or a flow guide 30 downstream of the flow runner; an extension ring 18a coupled to the diaphragm or the flow guide and positioned adjacent to the tip shroud; and a tip balance slit 44 that is formed at least partially in the diaphragm or the flow guide, the tip balance slit at least partially defining a leakage flow path.
Regarding claim 16, the leakage flow control system further comprising a chamber 42 at an end of the tip balance slit (Fig. 3).
Regarding claim 17, the chamber 42 is positioned at a downstream section of the diaphragm or the flow guide (Fig. 3).
Regarding claim 18, a tip leakage jet flows through the leakage flow path around the diaphragm or the flow guide; and a gap is defined between the extension ring and the tip shroud, 
Regarding claim 19, the claim is treated as a product-by-process claim wherein how the opening of a portion of the leakage flow path is formed is not given patentable weight.
Regarding claim 20, the leakage flow control system further comprising a fluidic seal 16 (Figs. 1, 3) positioned in the gap.
Regarding claim 23, the extension ring comprises a plurality of sealing fins 16 (Figs. 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Unsworth (3,597,102).
Homer discloses all the limitations except the tip balance slit defines an outlet which is not configured to reintroduce the tip leakage jet to a mainstream flow at an angle against or partially against the mainstream flow as claimed.
Unsworth teaches a steam turbine having a system to prevent leakage flow over a tip of a rotor blade of a steam turbine, the system comprises a duct 14 (Fig. 1) to discharge steam received from a source into a gap between a rotor blade and a casing at an angle in the upstream direction to prevent or reduce the amount of steam leakage flowing through the gap.


Regarding claim 24, Homer discloses a steam turbine comprising: a leakage flow control system comprising: a first flow runner 20 with a first tip shroud 22 (Fig. 3); a second flow runner 21 with a second tip shroud downstream of the first flow runner; a diaphragm 30 disposed between the first flow runner and the second flow runner; a flow path 44 around at least a portion of the diaphragm from the first flow runner to the second flow runner; and a tip balance slit in fluid communication with the flow path. 
However, Homer does not disclose the tip balance slit being configured to introduce a tip leakage jet from the flow path to a mainstream flow near the second flow runner at an angle against or partially against the mainstream flow as claimed.
Unsworth teaches a steam turbine having a system to prevent leakage flow over a tip of a rotor blade of a steam turbine, the system comprises a duct 14 (Fig. 1) to discharge steam received from a source into a gap between a rotor blade and a casing at an angle in the upstream direction to prevent or reduce the amount of steam leakage flowing through the gap.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the leakage flow control system of Homer with the addition of a duct formed in the casing to discharge steam into the gap between the tip shroud and the 
Regarding claim 25, see the rejection of claim 24 above.

Allowable Subject Matter
Claims 21 and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Gros et al. (5,328,326), Yasugahira et al. (4,146,352) and Fukuda (3,746,462) are cited to show different steam turbines with leakage flow paths.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 7:30 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Bomberg, can be reached at (571) 272-4922. The fax number for this group is (571) 273-8300.





/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745